Citation Nr: 0523013	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-34 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
instability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for peeling feet, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served periods of active duty from November 1982 
to September 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran had a Travel Board 
hearing with the undersigned Judge of the Board at the RO.  

The issues of entitlement to an increased evaluation for 
right knee degenerative joint disease and right knee 
instability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On May 12, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the claim of entitlement to an 
increased evaluation for hypertension on appeal is requested.

2.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

3.  The veteran's residuals of peeling feet are manifested by 
findings of bilateral dermatophytosis, tinea unguium, and 
tinea pedis which equate to no more than eczema with 
exfoliation, exudation, or itching involving an exposed area 
or extensive area or to dermatitis where at least 5 percent 
but not more than 20 percent of the entire body or of exposed 
areas is affected; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are not required.

4.  The veteran's lumbosacral strain is manifested by minimal 
limitation of motion, pain, stiffness, and no neurologic 
findings.     


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to an 
increased evaluation for hypertension have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004); 68 Fed. Reg. 13235-36 (March 19, 
2003).

2.  The schedular criteria for entitlement a rating in excess 
of 10 percent for peeling feet have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 7806, 7813 (2002 & 2004). 

3. The criteria for entitlement to a rating in excess of 10 
percent for lumbosacral strain are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal - Entitlement to an Increased 
Evaluation for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2004).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2004). Section 
20.204 has been amended to delete the requirement of express 
written consent of the appellant when a representative 
withdraws an appeal filed personally by the appellant.  See 
68 Fed. Reg. 13235-36 (March 19, 2003).  As the veteran filed 
the withdrawal of the appeal himself, this revision does not 
apply to this case.

When a veteran withdraws his appeal in writing before a final 
decision has been promulgated by the Board, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal.  A dismissal is appropriate in such a 
case.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.202 (2004).

In this case, the veteran expressly withdrew his appeal 
concerning the issue of entitlement to an increased 
evaluation for hypertension in a May 2005 written statement 
submitted at his hearing before the Board.  Consequently, the 
Board finds that the veteran has withdrawn his appeal 
concerning this issue.  As there are no allegations of errors 
of fact or law for appellate consideration on the issue of 
entitlement to death pension benefits, further action by the 
Board is not appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  Accordingly, the Board does not have jurisdiction to 
review the appeal concerning the issue of entitlement to an 
increased evaluation for hypertension.  The veteran's appeal 
of this issue is dismissed without prejudice.

II.  Increased Evaluations 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Board acknowledges the veteran's complaints of various 
symptoms associated with his service-connected lumbar and 
skin disabilities.  The veteran, however, has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. §§ 4.71a, 4.114 with respect to the 
current severity of his finger and digestive disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2004).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Entitlement to an Increased Evaluation for Peeling Feet 

An August 1993 rating decision granted service connection and 
assigned a noncompensable disability evaluation for peeling 
feet, dermatophytosis, effective from September 1992.  The 
veteran has appealed the June 2002 rating decision that 
assigned a 10 percent rating under Diagnostic Code 7806, 
effective from August 27, 2001.  In evaluating the veteran's 
skin disability, the Board has reviewed and considered all of 
the evidence in the veteran's claims folder.  

The veteran contends that his service-connected skin 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating for his 
service-connected skin disability.

VA revised the criteria for evaluating skin disabilities, 
effective August 30, 2002. See 67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both the old and 
revised rating criteria by the RO in the September 2003 SOC.
 
Under the criteria in effect prior to August 30, 2002, 
dermatophytosis was to be rated as eczema in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002).  Under Diagnostic Code 7806, a 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to August 30, 2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2004).  In this case, the veteran's skin disability should 
be rated under dermatitis, as the veteran's residuals of 
peeling feet do not include medical findings of disfigurement 
or scars.   

Under the revised rating criteria provided by Diagnostic Code 
7806, a 10 percent rating is assigned where at least 5 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  A 30 percent rating is assigned 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under Diagnostic Codes 7806 and  7813 under the old or 
revised rating criteria.  Competent medical evidence of 
record, including VA outpatient treatment records as well as 
May 2002 and June 2003 VA examination reports, shows that the 
veteran has current symptoms including desquamation of 
plantar and foot surfaces, fissuring and maceration of skin 
between toes as well as toenails, chronic scaling and itching 
between the toes, darkening as well as some atrophy of the 
toenails, and obvious Markerson's scale.  Diagnoses of 
bilateral dermatophytosis, tinea unguium, and tinea pedis 
were listed in the May 2002 and June 2003 VA examination 
reports.  In the May 2005 hearing transcript, the veteran 
stated that his service-connected skin disability caused his 
feet to crack, peel, and bleed.  

An evaluation in excess of 10 percent for the veteran's 
service-connected residuals of is not warranted, as the 
evidence does not show eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  In 
addition, the evidence does not indicate that the veteran 
suffers from a skin disability on his feet that involves 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas that are affected.  Further, the evidence 
reflects that the veteran uses ointment for his 
symptomatology and is not undergoing any type of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, which could support assignment of a higher rating.  
Based on the evidence discussed above, the preponderance of 
the evidence is against the claim for entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
peeling feet.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2004), Diagnostic 
Codes 7806, 7813 (prior to August 23, 2002).

Entitlement to an Increased Evaluation for Lumbosacral Strain

The veteran was originally granted service connection for 
mechanical low back pain in August 1993 and assigned a 
noncompensable (zero percent) evaluation under Diagnostic 
Code 5295, effective from September 26, 1992.  In a May 2000 
rating decision, the veteran's lumbar disability was 
recharacterized as lumbosacral strain, and the rating was 
increased to 10 percent effective from July 29, 1999 under 
Diagnostic Code 5295.

In August 2001, the veteran filed a claim for an increased 
rating for his service-connected lumbar disability.  He 
appealed the RO's June 2002 rating decision that continued 
the 10 percent rating.  In evaluating this disability, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating for his 
service-connected lumbar disability.
During the pendency of this appeal, the criteria for 
evaluating lumbar disabilities were changed.  The schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  The veteran has been provided both the old and 
revised rating criteria by the RO in the April 2004 SSOC.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran's lumbar disability was originally rated pursuant 
to Diagnostic Code 5295, which contemplates lumbosacral 
strain.  Lumbosacral strain is assigned a disability rating 
in the Schedule under Diagnostic Code 5295.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
rating.  A 20 percent rating is assigned with muscle spasm on 
extreme forward bending in standing position, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is assigned with characteristic pain on motion.  See 
38 C.F.R. Part 4 § 4.71a, Diagnostic Code 5295 (2002).

The Board has reviewed the rating criteria in effect prior to 
September 26, 2003, and finds that there is no basis upon 
which to award the veteran a rating in excess of 10 percent.  
While the veteran contended in a November 2003 statement that 
he suffered from muscle spasms "all the time" in his back, 
none of the medical evidence of record supports his 
contentions.  Private treatment records dated in 2003 showed 
complaints of back pain indicated that X-rays of the lumbar 
spine showed normal disc height as well as well formed bones, 
and listed a diagnosis of lumbago.  VA examination reports 
dated in May 2002 and June 2003 showed that the veteran 
suffered from mild chronic lumbar strain with findings 
including painless range of motion, no tenderness to 
palpation, no history of radiation injury, normal reflexes, 
and normal motor as well as sensory responses in his lower 
extremities.  A September 2003 VA emergency room note 
detailed that the veteran complained of sharp back pain that 
radiates to his left hip which was exacerbated by lifting 
heavy objects.  The examiner stated that the veteran 
exhibited full range of motion of the lumbar spine, and 
negative straight leg raising and neuro test results.  It was 
noted in the report that back pain was reproduced with full 
extension of the lumbosacral spine.  However, in this case, 
none of the competent evidence of record showed that the 
veteran suffered from muscle spasm on extreme forward bending 
in standing position or unilateral loss of lateral spine 
motion while in a standing position, as required for the 
assignment of a 20 percent rating under Diagnostic Code 5295.  

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  It is not 
contended nor shown that the veteran's service-connected 
lumbar disability includes findings of ankylosis, moderate 
limitation of motion of the lumbar spine, moderate 
intervertebral disc syndrome, or fracture of spine vertebra.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2002).  

The Board is also not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's service-connected lumbar 
disability to the extent that would support the assignment of 
an increased rating. After considering the effects of the 
pain and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for a higher rating.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


As noted above, the schedule for rating disabilities of the 
spine was revised effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10


Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  Based on the medical 
evidence of record, the Board finds that there are no 
objective compensable neurologic manifestations associated 
with the veteran's current lumbar disability of lumbosacral 
strain.

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the June 2003 VA 
examination report, the veteran's forward flexion was 
recorded as 70 degrees and his combined range of motion of 
the thoracolumbar spine of 220 degrees.  In addition, the 
veteran's forward flexion was recorded as 110 degrees in the 
May 2002 VA examination report.  The General Rating Formula 
essentially removes the subjectivity in determining the 
severity of any loss of motion, and under the new criteria, 
these findings support only a 10 percent evaluation for 
orthopedic symptoms.  In this case, the new criteria are not 
more favorable to the veteran.  None of the competent medical 
evidence of record shows that the veteran exhibits forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Consequently, an 
evaluation in excess of 10 percent is also not warranted 
under the rating criteria currently in effect.

The Board finds that the evidence shows that the 10 percent 
rating continued under the rating criteria in effect from 
date of claim in August 2001 for the service-connected 
lumbosacral strain, is in accordance with the Schedule.  In 
addition, the veteran's service-connected lumbar disability 
does not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent rating under the current 
revised criteria, the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237 (2004).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's disabilities, but, 
as discussed above, findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that 
the service-connected disabilities of peeling feet or 
lumbosacral strain alone have required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  While the veteran contended that his 
lumbar disability interfered with his employment when he did 
overtime assignments, none of the competent medical evidence 
of record indicated that the veteran suffered from marked 
interference with his regular employment as an inspector at a 
tire plant due to his lumbar disability.  For these reasons, 
the assignment of an extraschedular rating for either of 
these disabilities is not warranted.

IV.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claims for entitlement 
to increased evaluations for peeling feet and lumbosacral 
strain.  With regard to requirement (1), above, the RO sent 
the veteran VCAA notice letters in November 2001 and December 
2004 as well as issued a statement of the case (SOC) in 
September 2003 and a supplemental statement of the case 
(SSOC) in April 2004.  With regard to requirements (2) and 
(3), the Board notes that the November 2001 and December 2004 
letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the November 2001 and December 
2004 letters explained that VA would obtain relevant records 
from any Federal agency, and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  In the 
November 2001 and December 2004 letters, the veteran was also 
informed that VA would assist him by providing a medical 
examination to make a decision on his claims.  Finally, with 
respect to requirement (4), the Board notes that in the 
December 2004 letter, the veteran was explicitly asked to 
provide "any evidence in your possession that pertains to 
your claim".  In addition, the RO issued him a SSOC in April 
2004 that contained the complete text of 38 C.F.R. § 3.159, 
from which the Court took the fourth element of notification.  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in November 2001 and 
December 2004.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Board notes that 
the November 2001 letter was sent to the veteran prior to the 
RO's June 2002 rating decision that is the basis of his 
appeal.  

The Board acknowledges that, although the initial section 
5103(a) notice letter was sent to the veteran before the June 
2002 decision that is the basis of this appeal, some of the 
documents that comprise the full section 5103(a) notice, as 
discussed above, were not supplied to the veteran until after 
the June 2002 decision.  Nonetheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although some of the notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the November 2001 and December 2004 
letters as well as the September 2003 SOC and April 2004 
SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2003 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the November 2001 and December 2004 letters as 
well as the September 2003 SOC and April 2004 SSOC issued by 
the RO.  The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports and VA outpatient treatment records.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.

VA outpatient treatment notes dated from February 2004 to 
August 2004 were added to the file after the RO issued the 
April 2004 SSOC.  However, the Board notes that the claims 
file contains a waiver of RO consideration of this evidence 
submitted by the veteran in May 2005.  

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to this claim.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  

Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2004).


ORDER

The appeal for entitlement to an increased evaluation for 
hypertension is dismissed.

Entitlement to an increased evaluation for peeling feet is 
denied.

Entitlement to an increased evaluation for lumbosacral strain 
is denied.


REMAND

In the May 2005 hearing transcript, the veteran specifically 
identified that he had received further treatment for his 
right knee disabilities from a private physician.  As 
required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2004).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  In the May 2005 hearing 
transcript, the veteran indicated that his service-connected 
right knee disabilities had increased in severity.  The 
veteran's last VA joints examination was conducted in 
November 2003.  The Court has held that VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the veteran complete any 
necessary releases authorizing VA to 
request his medical records from the 
private health care provider who provided 
the treatment records dated from April 
2002 to October 2003 included in the 
file, and make arrangements to obtain the 
veteran's treatment records from the 
private physician for the period from 
October 2003 to the present.  

2.  Obtain any outpatient or inpatient 
treatment records for the veteran's right 
knee disabilities from the VA Medical 
Center in Fayetteville, North Carolina 
for the time period from August 2004 to 
the present.

3.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disabilities from service-
connected right knee degenerative joint 
disease and right knee instability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be performed.  The 
claims folder should be made available to 
the examiner for review.   

4.  Readjudicate the veteran's claims of 
entitlement to increased evaluations for 
right knee degenerative joint disease and 
for right knee instability.  If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since April 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


